Title: From Thomas Jefferson to Thomas Mann Randolph, 11 March 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Philadelphia Mar. 11. 97.
                    
                    Yours has been duly recieved, and the clover seed goes tomorrow in the schooner Industry, Capt. Green bound for Richmond. It is addressed to Chas. Johnston, and is in 3. casks containing 3 1/8 bushels each, of which 4. bushels are for yourself and the rest for me. It will be desireable to have it forwarded immediately, and of preference by waggon. I shall be at home the 19th. or 20th. and consequently in time to recieve it. It cost here only 10. Dollars per bushel. I have purchased the platting instruments for you, a neat little set, and shall take them on, but having nothing but a very small portmanteau it will not be in my power to take on a compass and chain. Therefore I conclude to defer that commission for November when I can find means of sending on to you such an article by somebody else. In the mean time you can use mine freely, as I never use it in the summer. I have ordered a thermometer for you from a most excellent hand here, on a construction very much recommended to me by Dr. Priestly as preferable to any thing he saw in Europe, because it shews what has been the maximum or minimum of cold during your absence. But I begin to fear it will not be ready, as I am now  at Saturday night, and go off in the forenoon of Monday. I could have eleven dollars for my tobacco were it here. But if it were I would not take that, as it is confessedly on the rise. I shall order it on as soon as the March squalls are over. If you should chuse to adventure yours here, I have provided for it’s being disposed of as mine, or otherwise as you shall direct, if you chuse to consign it to Barnes.—We receive information through three different channels (all private) that Mr. Pinckney is refused reception at Paris. One account adds that the French government has suspended all intercourse with us till satisfaction given them. This is less credited than the other part of the information. I hope and believe that the present administration will adopt friendly arrangements. My love to my ever dear Martha. Adieu affectionately.
                